IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2017-CP-00309-COA

KELLY MANN A/K/A KELLY M. MANN                                             APPELLANT

v.

STATE OF MISSISSIPPI                                                         APPELLEE

DATE OF JUDGMENT:                          02/21/2017
TRIAL JUDGE:                               HON. CHRISTOPHER A. COLLINS
COURT FROM WHICH APPEALED:                 LEAKE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    KELLY MANN (PRO SE)
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: SCOTT STUART
NATURE OF THE CASE:                        CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                               AFFIRMED: 05/01/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., FAIR AND WILSON, JJ.

       FAIR, J., FOR THE COURT:

¶1.    Kelly Mann appeals the denial and dismissal of his sixth motion for post-conviction

relief (PCR) from convictions of murder and armed robbery, the results of his guilty plea.

The Circuit Judge held that the “claims/arguments are the same as the ones previously

dismissed by this Court” in prior PCR petitions. In his judgment, he again found those

claims procedurally barred. Mann again appeals. Basing our decision on the directly on point

opinion handed down in Mann v. State, 167 So. 3d 279 (Miss. Ct. App. 2015), we again find

the judgment before us should be affirmed.

¶2.    AFFIRMED.
    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, WILSON,
GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                 2